Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/16/2021 has been entered.

Information Disclosure Statement
2. 	Applicant has filed Information Disclosure Statements on 10/21/2021 and 4/15/2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

3. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Applicant’s amendments to the claims and arguments of record, the rejections of record are withdrawn.
The prior art does not teach or fairly suggest the method of gene therapy for ocular diseases comprising intravitreal or subretinal injection of an effective dose of an AAV vector encoding a Staphylococcus aureus Cas9 (SaCas9) and one or more chimeric guide RNAs that target an ocular disease locus at a target sequence comprising a PAM motif of NNGRR, wherein N is any nucleotide, G is guanosine, and R is a purine. 
Specifically, the closest prior art of Glucksmann et al., (WO 2015/048577, filed 9/26/2014, with priority to 61/883,925 filed 9/27/2013 and 61/898,043 filed 10/31/2013, see Third Party IDS filed 5/23/2017) and Schaffer et al., (2014/0294771, filed 4/20/2012, see prior art of record) suggest a method of gene therapy for ocular diseases comprising intravitreal injection of an effective dose of an AAV vector encoding a S. pyogenes Cas9 nuclease and one or more chimeric guide RNAs that target an ocular disease locus. However, they are silent to a Staph aureus Cas9.
Furthermore, although the prior art of Chylinski et al., (RNA Bio, 2013, 10:5, 726-737, published on-line 4/05/2013, see IDS filed 9/20/2016), teaches the 1053 amino acid Staph aureus Cas9 (Table S1, p. 4, cluster 30), the claimed PAM motif of NNGRR was not disclosed by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. 	Claims 1, 15-21, 34-35, 37-42, and 45 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633